DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “handling system” in claim 2; “a semiconductor testing system or a semiconductor handling system” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 3-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0276168).
In regard to claim 1, Huang teaches a temperature control assembly, comprising:
a chamber (205) configured to receive liquid fluid and expand (using a heater) the liquid fluid to gas having a first temperature (see ¶ 0035-0036; fig. 2), the chamber (205) having an outlet (via conduit 207) to provide the gas having the first temperature to a system (process chamber 100) to be temperature controlled (See fig. 2; ¶ 0035);
a pump (See the pump on conduit 311) configured to receive the gas (via conduit 311) at a second temperature and a second pressure from the system (100), the pump being further configured to pump the gas at a third temperature and a third pressure (¶ 0035, 0037; fig. 2); and
a sump (tank 303) configured to receive the gas (via conduit 311) at the third temperature and the third pressure from the pump (See fig. 2), and recirculate (via conduit 305, 203) at least a portion of the gas to the chamber (See fig. 2).
Huang teaches a heat transfer fluid/refrigerant such as Galden as a coolant/refrigerant, but does not explicitly teach using nitrogen. However, official notice is taken that nitrogen is an old and well-known manner of providing refrigerant. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the temperature control assembly/process of Huang by using nitrogen as refrigerant for the purpose of providing a low temperature refrigerant that is effective and practical cryogen for most low-temperature applications because of its extremely low boiling temperature and high refrigeration capacity.

In regard to claim 14, see the rejection of claim 1 above.

In regard to claim 2, Huang teaches the temperature control assembly of claim 1, wherein the system is a semiconductor test or handling system (See Abstract; ¶ 0033-0034).
In regard to claim 3, Huang teaches the temperature control assembly of claim 1, further comprising a first valve (See the valve on conduit 203) controllable to provide the liquid nitrogen to the chamber (205) at a selected flow rate (See fig. 2). The selected flow rate could be achieved by simply controlling the valves manually.
In regard to claim 4, Huang teaches the temperature control assembly of claim 1, further comprising a second valve (any of the valves on conduit 311, 305) controllable to provide recirculated nitrogen gas to the chamber (205) to be mixed with the liquid nitrogen in the chamber at a selected ratio (fig. 2; ¶ 0036, 0037). The selected ratio could be achieved by simply controlling the valves manually.
In regard to claim 15, Huang teaches the method of claim 14 further comprising recirculating (via conduit 305, 203) at least a portion of the nitrogen gas (the recycle gas via 311) introduced from the sump (tank 303) to the system (101) to be thermally controlled (See ¶ 0036; fig. 2). In this case, the gas is recycled from the sump to the system by passing through the chamber, which is the same way as applicant’s elected invention (fig. 1).
In regard to claim 16, Huang teaches the temperature control assembly of claim 1, wherein the system is at least one of a semiconductor testing system or a semiconductor handling system (See Abstract; ¶ 0033-0034).

s 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0276168) in view of Sheydayi (US 2006/0135047).
In regard to claims 5 and 6, Huang teaches the temperature control assembly of claim 1, but does not teach an exhaust that receives a remaining portion of nitrogen gas not recirculated to the chamber from the sump (claim 5) and a pressure release valve controlling flow of the remaining portion of nitrogen gas from the sump to the exhaust (as claimed in claim 6).
However, Sheydayi teaches an apparatus and method for processing a semiconductor substrate, wherein the system comprises a chamber 110, as such, when the gas pressure in the chamber build up it flow past the check valve 174 and out to the open on-off vent valve 176.  Vent on-off valve 178 is employed to bleed off the chamber pressure that is retained by the spring rating of the check valve 174 (100 psi) to more fully depressurize the chamber 110 (See ¶ 0062; fig. 1A-1H).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the temperature control assembly/process of Huang by implementing an exhaust and a pressure release valve on the sump, based on the teaching of Sheydayi since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing an exhaust and a pressure release valve would help the system of Huang to efficiently control the nitrogen gas inside the sump and in order to avoid unnecessary pressure buildup inside the sump.

Response to Arguments
Applicant’s arguments, see applicant’s remarks pages 6-8, filed 12/09/2021, with respect to the rejection(s) of claim(s) 1-6 and 14-16 under 35 U.S.C. 103 have been fully considered and Huang (US 2016/0276168).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763